UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Speed Commerce, Inc. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS October 29 , Please take notice that the Annual Meeting of the Shareholders of Speed Commerce, Inc. (the “Company”) will be held at the time and place and for the purposes indicated below. TIME 3:00 p.m., Central Standard Time, on Wednesday, October 29, 2014 PLACE Hyatt Regency North Dallas/Richardson 701 East Campbell Road Richardson, Texas 75081 ITEMS OF BUSINESS 1. To elect the four (4) nominees for the Board of Directors named in the attached Proxy Statement for the terms as described; 2. To approve the 2014 Speed Commerce Stock Option and Incentive Plan (the “2014 Plan”); 3. To ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the Company’s 2015 fiscal year; 4. To conduct an advisory vote on named executive officer compensation for the fiscal year ended March 31, 2014 as disclosed in the accompanying Proxy Statement (“Say on Pay”); and 5. To transact such other business as may properly come before the meeting or any adjournments thereof. ADJOURNMENTS AND POSTPONEMENTS Any action on the items of business described above may be considered at the Annual Meeting at the time and on the date specified above or at any time and date to which the Annual Meeting may be properly adjourned or postponed. ANNUAL REPORT Our 2014 Annual Report, which includes a copy of our Annual Report on Form10-K, accompanies this Proxy Statement. RECORD DATE You can vote if you were a shareholder of record at the close of business on September 2, 2014. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of S hareho lders to be Held October 29 , The following materials, also included with this Notice, are available for view on the Internet: • Proxy Statement for the Annual Meeting of Shareholders • Annual Report to Shareholders, including Form 10-K, for the year ended March 31, 2014 To view the Proxy Statement or Annual Report to Shareholders, visit: http://www. speedcommerce .com/Investors / Thank you for your continued support of Speed Commerce, Inc. By Order of the Board of Directors, -S- RYAN F. URNESS RYAN F. URNESS Secretary and General Counsel September18, 2014 TABLE OF CONTENTS Questions and Answers about the Annual Meeting and Voting 1 Proposals to be Voted on at the Annual Meeting 4 Proposal No.1— To Elect the Four (4) Named Nominees as Directors 4 Proposal No.2— To Approve the 2014 Speed Commerce Stock Option and Incentive Plan 5 Proposal No.3— To Ratify the Appointment of Grant Thornton LLP 12 Proposal No.4— To Conduct Say on Pay Advisory Vote 13 Information Concerning Directors and Nominees 14 Board of Directors, Committees and Corporate Governance 18 Compensation of Directors 22 Report of the Audit Committee 24 Audit and Non-Audit Fees 25 Policy on Audit Committee Pre-Approval of Audit and Non-Audit Services of Independent Auditors 25 Security Ownership of Certain Beneficial Owners and Management 26 Executive Summary 28 Compensation Discussion and Analysis 28 Compensation Committee Report 39 Risk Assessment of Our Compensation Policies and Practices 40 Compensation Committee Interlocks and Insider Participation 40 Executive Compensation Tables 41 Executive Severance and Change In Control Agreements 48 Potential Payments Upon Termination 50 Section 16(a) Beneficial Ownership Reporting Compliance 50 Shareholder Proposals for the 2015 Annual Meeting 50 Other Business 51 Your Vote is Important We invite all shareholders to attend the meeting in person. However, to assure your representation at the meeting, you are urged to mark, sign, date and return the enclosed proxy card as promptly as possible in the postage-prepaid envelope enclosed for that purpose. You may also vote your shares by telephone or through the Internet by following the instructions we have provided on the proxy form. In the event you decide to attend the meeting in person, you may, if you desire, revoke your proxy and vote your shares in person, even if you have previously submitted a proxy in writing, by telephone or through the Internet. SPEED COMMERCE, INC. 1303 E. Arapaho Road, Suite 200 Richardson , Texas 75 (866) 377-3331 PROXY STATEMENT Annual Meeting of Shareholders October29, 2014 QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING Speed Commerce, Inc. was incorporated in Minnesota in 1983. Our corporate headquarters are located at 1303 E. Arapaho Road, Suite 200, Richardson, Texas 75081, and our telephone number is (866) 377-3331. Our website address is www. speedcommerce .com . References to our website are not intended to, and do not, incorporate information found on the website into this Proxy Statement. Our most recent fiscal year ended March31, 2014 (“FY2014”). Q. Who is providing this proxy and who pays for the solicitation of proxies? A. This Proxy Statement is being furnished to our shareholders in connection with the solicitation of proxies by our Board of Directors for use at the annual meeting of shareholders to be held on Wednesday, October29, 2014 at 3:00p.m., Central Standard Time, at the Hyatt Regency North Dallas/Richardson, 701 E. Campbell Road, Richardson, Texas 75081, and at any adjournments or postponements thereof (the “Annual Meeting”). It summarizes the information you need to know in order to vote at the Annual Meeting. This Proxy Statement and accompanying proxy are first being mailed to our shareholders on or about September19, 2014. The cost of preparing, assembling and mailing the proxy material and of reimbursing brokers, nominees and fiduciaries for the out-of-pocket and clerical expenses of transmitting copies of the proxy material to the beneficial owners of shares held of record by such persons will be borne by us. The Company has engaged Proxy Advisory Group, mailing address 18 East 41st Street, Suite 2000, New York, New York 10017 to assist the Company in soliciting proxies. We estimate those costs to be approximately $15,000, plus reasonable out-of-pocket expenses. We intend to solicit proxies by mail, electronic mail, facsimile, telephone and personal contact. Our directors, officers and employees may also solicit proxies by personal contact, telephone and otherwise, but they will not receive any additional compensation for those services. Q. Who can vote at the Annual Meeting? A. Only shareholders of record as of the close of business on September 2, 2014 will be entitled to vote at the Annual Meeting. On that date, we had outstanding 65,690,871 shares of common stock, no par value (the “Common Stock”) and 3,333,333 shares of Series C Preferred Stock (the “Preferred Stock”). Each share of Common Stock is entitled to one vote per share on each matter to be voted upon at the Annual Meeting. Each share of Preferred Stock is convertible into one share of common stock and is entitled to vote on an as-converted basis at the Annual Meeting. Q. How do I vote my shares? A. If you were a holder of record as of September 2, 2014, you may vote in person at the Annual Meeting or you may vote by proxy. You may vote by proxy even if you plan to attend the Annual Meeting. The process of voting by proxy differs slightly based on how your share ownership is recorded. Your share ownership is recorded in one of two ways: direct ownership recorded in your name by the stock transfer agent for the Company, Wells Fargo Shareowner Services; or beneficial ownership held in a brokerage, bank or other account, i.e. shares held in “street name.” 1 Q. What is the difference between a holder of record and a beneficial owner? A.
